PARKER, Judge.
As defined by statute, the purpose of the Relocation Assistance Act, G.S. 133-5 et seq. is “to establish a uniform policy for the fair and equitable treatment of persons displaced as a result of public works programs in order that such persons shall not suffer disproportionate injuries as a result of programs designed for the benefit of the public as a whole and to insure continuing eligibility for federal aid funds to the State and its agencies and subdivisions,” G.S. 133-6. The Relocation Assistance Act attempts to carry out this purpose by providing, in specified circumstances, moving and related expenses, G.S. 133-8, replacement housing for homeowners and tenants, G.S. 133-9, 10, relocation assistance advisory services, G.S. 133-11, and expenses incidental to property transfer, G.S. 133-12, to qualifying displaced persons. Insofar as it relates to plaintiffs, G.S. 133-7 (3) defines “displaced person” as “any person who, on or after January 1,1972, moves from real property or moves his personal property from real property, as a result of the acquisition of such real property, in whole or in part, or as the result of the written order of the acquiring agency to vacate real property for a program or project undertaken by an agency. ...” The parties agree that defendant City of Charlotte and its airport renovation project respectively satisfy the statutory definitions *403of “agency” and “program or project”; see G.S. 133-7(1) and (6).
Plaintiffs contend that the above quoted definition of “displaced person” unconstitutionally discriminates against them by denying to them but granting to others who moved from the Hudson-Freeman property “on or after January 1, 1972” assistance under the various provisions of the Relocation Assistance Act. We disagree. Quite simply, a statute which attempts to relieve a given form of public hardship must begin at some point. In this case, the Legislature decided to extend relief to those caused discomfiture on or after the effective date of the Act, 1 January 1972. See 1971 Session Laws, Chapter 1107, Section 3. The practical reasons justifying such a beginning point are at once numerous and obvious, and appellants have cited no authority to the contrary. While in terms of missed statutory benefits plaintiffs have indeed suffered a hardship by being forced from their homes only weeks before 1 January 1972, their hardship is not of constitutional dimension. The trial court was correct in upholding the constitutionality of the Relocation Assistance Act, and its judgment is accordingly
Affirmed.
Judges Britt and Hedrick concur.